Citation Nr: 0927884	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  07-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for posttraumatic stress 
disorder (PTSD). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1970 to February 
1978. 

This matter comes before the Board of Veterans' Appeals 
(Board) from both a July 2005 and an October 2005 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Seattle, Washington.

The Veteran provided testimony at a May 2009 hearing before 
the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  At the hearing, the 
Veteran indicated that he had revoked a power of attorney 
previously made in favor of The American Legion.  In a 
written statement submitted that same day, the Veteran 
confirmed the revocation.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO 
denied a claim of entitlement to service connection for PTSD, 
and properly notified the Veteran, who did not initiate an 
appeal of that decision.  

2.  The evidence associated with the claims file subsequent 
to the August 2004 rating decision regarding the Veteran's 
claim for service connection for PTSD relates to an 
unestablished fact, is not cumulative of evidence previously 
of record and raises a reasonable possibility of 
substantiating the claim. 


CONCLUSIONS OF LAW

1.  The August 2004 rating decision which denied the 
Veteran's claim of entitlement to service connection for PTSD 
is final.  38 U.S.C.A. §§ 5103(a), 7103(a), 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).

2.  The evidence received subsequent to the August 2004 
rating decision is new and material and the requirements to 
reopen the claim have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107(b), 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence to Reopen Claim

In August 2004, the RO denied service connection for PTSD as 
there was no evidence of record demonstrating a verified 
stressor or a diagnosis of PTSD.  The Veteran did not appeal.  
Thus, the decision became final.  38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1103.  In March 2005, he submitted a claim to 
reopen.

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim, and if so, whether service 
connection may be granted.  

As a general rule, a claim may be reopened and reviewed if 
"new and material" evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 38 
C.R.F. § 3.156.  With respect to new and material evidence 
claims, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers, and 
"material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened, and 
VA may then evaluate the merits of the claim on the basis of 
all evidence of record. 

Upon review of the record, the Board finds that the evidence 
received since the August 2004 rating decision is new and 
material.  Specifically, the Veteran's post-service VA 
outpatient treatment records from March 2005 to the present 
demonstrate that he has reported a history of PTSD since the 
discharge from service.  An April 2005 VA outpatient 
treatment record includes a diagnosis of PTSD.  

In connection with the claimed stressor, the recently 
submitted evidence includes a statement from a fellow 
serviceman, C.N., who corroborated the Veteran's assertions 
regarding his treatment in service following a Court Martial.  

The treatment reports, diagnosis of PTSD and buddy statement 
were not of record at the time of the August 2004 rating 
decision and address an unestablished fact.  Thus, the claim 
is reopened.  38 U.S.C.A. § 5108.

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

The Veteran contends that his PTSD is due to his active 
service.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

An April 2005 VA outpatient treatment record shows that the 
Veteran has a current diagnosis of PTSD.  The record includes 
claimed in-service stressors, including, racism, 
discrimination, and harassment.  The Veteran has consistently 
indicated that in approximately 1982, while in service, he 
was taken to a Court Martial for an offense which he did not 
commit and was of which he was ultimately acquitted.  The 
Veteran reported that, as a result of this, his superiors 
repeatedly indicated to him that they would do everything in 
their power to remove him from service because he had 
embarrassed the Commander by elevating the incident to a 
Court Martial versus accepting an Article 15.  

Regarding the aforementioned incident, a fellow serviceman, 
C.N., submitted a statement on the Veteran's behalf.  In his 
statement, C.N. indicated that he is aware of the treatment 
that the Veteran received from his superiors subsequent to 
the Court Martial and acquittal for charges that should not 
have been brought against the Veteran.  C.N. also indicated 
that he is aware of multiple times that the Veteran was 
called to the Commander's office without good reason.  
Finally, C.N. stated that after the Court Martial, the 
Veteran was not the same cheerful person; specifically, he 
appeared to be depressed and angry in addition to having 
difficulty trusting others.  

Based upon the aforementioned evidence, a VA examination is 
necessary to determine whether the Veteran currently has PTSD, 
and if so, whether it is related to service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran in order to 
obtain the names and addresses of all 
medical care providers who have treated 
him for complaints related to his PTSD 
since August 2004.  Take all appropriate 
action necessary to obtain any identified 
records.   

2.  Schedule the Veteran for a VA 
psychiatric examination in order to 
determine the current nature and likely 
etiology of his PTSD.  The claims folder 
should be made available to the examiner 
for review.  Any indicated evaluations, 
studies, and tests deemed to be necessary 
by the examiner should be accomplished.  
The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly post-service 
treatment records and the Veteran's 
claimed in-service stressors, as well as 
statements from fellow servicemen 
corroborating the Veteran's in-service 
stressors.

The examiner is informed that the claimed 
stressors are racism and harassment 
experienced after the Court Martial.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record (racism and harassment 
experienced after the Court Martial) was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder is related to service.  

The examiner should provide a rationale 
for any opinion provided. 

3.  Thereafter, readjudicate the 
Veteran's claim.  If the decision with 
respect to the claim remains adverse to 
the Veteran, he should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


